Citation Nr: 0824865	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  07-23 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

In August 2007, the veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO.  In June 2008, the 
veteran testified during a Board hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings are of record.

In July 2008, the undersigned granted the veteran's motion to 
advance this appeal on the Board's docket, under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.  

2.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

3.  Although the veteran may well have experienced in-service 
noise exposure, as alleged, the record reflects no evidence 
of bilateral hearing loss for more than 55 years after 
service, and there is no competent evidence of a medical 
nexus between the veteran's current claimed bilateral hearing 
loss and the alleged in-service noise exposure.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000  
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2006.  This letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained with the exception of the veteran's service 
treatment records, which were apparently lost in a fire at 
the National Personnel Records Center (NPRC).  In this 
situation, VA has a heightened duty to assist the veteran in 
the development of his claim.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board notes that in the 
September 2006 letter, the RO sent the veteran NA Form 13055 
to obtain alternate sources for his service treatment 
records.  The Board notes that the veteran signed and 
submitted this form, but otherwise left it blank and did not 
complete filling it out.  He did not list any service 
facilities where he might have been treated during service.  
He also did not respond to a further request for alternative 
sources of evidence in December 2006.  Further, in a document 
dated in January 2007 the RO has recorded all its 
unsuccessful efforts to obtain copies of the veteran's 
service treatment records or alternatives.  The Board finds 
that this heightened duty-to-assist has been met here, as the 
evidence reflects that further efforts to obtain the 
veteran's service treatment records would be futile (see 38 
C.F.R. § 3.159(c)(2) (2007) (VA will end efforts to obtain 
federal records where federal department or agency advises 
that requested records do not exist or custodian does not 
have them)), and neither the veteran nor his representative 
have indicated any potential alternative sources of evidence.  
Hence, no further action in this regard is warranted.

The Board also notes that the veteran has not been afforded a 
VA examination in connection with his hearing loss claim and 
that his service representative has requested a remand for 
the purpose of scheduling a VA examination.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
As explained in more detail below, the claim for service 
connection is being denied because no hearing loss was shown 
in service or for many years thereafter, and there is no 
competent evidence suggesting a medical relationship between 
the claimed disability to service.  As the current record 
does not reflect even a prima facie claim for service 
connection, there is no requirement for VA to arrange for a 
medical opinion in connection with this claim.  See 38 
U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  See also Duenas v. Principi, 18 Vet. App. 
512 (2004) (per curium).

There has been substantial compliance with all pertinent VA 
laws and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.


Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).


Factual Background and Analysis

The veteran contends he is entitled to service connection for 
bilateral hearing loss incurred as a result of noise exposure 
during active service.  He alleges noise exposure from 
proximity to a noisy generator while in radar operational 
school in 1943.

In this case, VA has determined that the veteran's service 
treatment records are unavailable.  The veteran's service 
discharge report shows he served in the European Theater of 
Operations in World War II and participated in battles and 
campaigns in the Rhineland.  It was noted no wounds were 
received in action and the report shows no decorations or 
citations indicative of combat.  His military occupational 
specialty was a motion picture projectionist and it was noted 
that he had attended radar operators school.  

A February 2006 VA outpatient medical record showed that the 
veteran requested a hearing evaluation.  An assessment or 
plan for an audiogram to determine hearing loss was noted.

In his October 2006 written statement, the veteran stated 
that after basic training he was sent to Bradenton, Florida, 
for operational training in radar operations.  He complained 
of a very noisy generator that ran 24 hours a day in order to 
provide electric power for the unit and its living quarters.  
He claimed that the constant noise of the large engine caused 
damage to his hearing.

Audiogram findings from a February 2007 VA consultation, in 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
15
50
70
75
LEFT
50
30
45
65
70

Speech recognition scores on the Maryland CNC Word List were 
52 percent in the veteran's right ear and 80 percent in the 
left ear.  The VA audiologist found mild to severe hearing 
loss in both ears.  The consultation report noted that the 
veteran began noticing hearing problems in 2000, but felt his 
hearing loss was due to noise exposure in service when he was 
exposed to generator noise used for radars.  He denied post-
service recreational or occupational noise.  The veteran also 
complained of recurrent, bilateral tinnitus which he said 
began approximately 3 to 4 years earlier.  He denied ear 
pain, aural pressure and ear infections.  The VA audiologist 
diagnosed sensorineural hearing loss and tinnitus with 
hearing loss the primary diagnosis.

During an August 2007 hearing at the RO, the veteran 
testified that during operational radar training he sat for a 
six-week period in an open trailer that was next to another 
trailer with a running motor generator that powered the site 
for 24 hours.  He said that he did not think he had any 
hearing loss or ringing in his ears after his six-week 
training was complete.  He testified that when he went 
overseas in service he did not work in radar and was not 
around loud noises.  Post-service he ran a motion picture 
theater, was an insurance agent, and worked for the Cessna 
Aircraft Company.  He said that he started complaining about 
hearing loss in 2006.  Later he told the DRO that he had no 
problems with hearing loss between his separation from 
service until about 2000.

A private medical record dated in November 2007 from E.C.B., 
M.D., noted that the veteran had slowly progressive hearing 
loss and that the veteran was now at the point where he was 
really having a difficult time communicating.  The veteran 
reported ringing in his ears and reported noise exposure 
while in service in the radar engineering corps.  The veteran 
denied any vertigo.  On physical examination, there were no 
congenital deformities or abnormalities noted about the ears.  
The external auditory canals were free of wax and 
inflammation and the tympanic membranes were intact.  Dr. 
E.C.B. noted that he obtained an audiogram of the veteran, 
although no copy was attached, and that the veteran showed a 
downsloping to severe sensorineural hearing loss bilaterally 
with discrimination scores in the right ear of 72 percent and 
in the left ear of 84 percent.  Dr. E.C.B. diagnosed 
sensorineural hearing loss.  He opined that based on his 
discussions with the veteran, that a large component of the 
veteran's hearing loss could be secondary to noise exposure 
in service.  

During his June 2008 Board hearing, the veteran testified 
that he was approximately 50 to 75 feet removed from the 
generator during his radar operational training and that this 
was the only noise exposure he encountered while in service.  
He said that he did not notice, and never sought treatment 
for, any type of hearing loss while in service.  He denied 
post-service noise exposure, such as hunting or working in a 
shop.  He related that he ran a movie theater and that the 
volume of the sound was turned up in the theater so that 
everyone could hear it.  He testified that he first noticed 
hearing problems about 6 to 8 years ago.  He also testified 
that one doctor had told him that his hearing loss possibly 
could be related to his service.

Based upon the evidence of record, the Board finds that the 
veteran's bilateral hearing loss does not meet the criteria 
for service connection.  

The February 2007 VA audiogram clearly shows that the veteran 
has a current hearing disability pursuant to the provisions 
of § 3.385 noted above.  In addition, because of the loss of 
the service treatment records, there is no objective evidence 
of an in-service injury or disease.  The Board has considered 
the veteran's testimony during two hearings that he spent six 
weeks in radar operational school in close proximity to a 
noisy generator that may well have provided some form of in-
service acoustic trauma.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (finding lay testimony is competent if 
limited to matters the witness actually observed and within 
the realm of the witness's personal knowledge).  

The Board also notes that according to the evidence of 
record, the veteran's first recorded complaints of hearing 
loss were in February 2006 and he testified to hearing 
problems that began no earlier than 2000--or 55 years after 
he left active duty.  Ongoing treatment over many years for a 
chronic hearing loss is not shown.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  In this case, the Board 
finds that the passage of 55 years between active duty and 
the veteran's complaints of hearing loss weighs against the 
veteran's claim.  Further, the Board notes that there is no 
competent and persuasive evidence of a nexus between the 
veteran's current bilateral hearing loss and his active 
service.

As noted above, there is no medical evidence in the record 
suggesting a connection between the veteran's experience at 
radar school in 1943 and his current hearing loss, except for 
the private November 2007 medical record of Dr. E.C.B.  
However, Dr. E.C.B. made no references to any evidence other 
than his interview and examination of the veteran.  He 
expressly noted that his opinion was based solely on the 
veteran's subjectively reported history.  It has been held 
that "a bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record."  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  Thus, since Dr. 
E.C.B.'s opinion was based on no more than the veteran's 
self-reported history and is not supported by a review of the 
veteran's claims file, his findings are not considered 
probative and have been afforded little weight by the Board 
in its analysis.  In addition, Dr. E.C.B. only opined that 
the veteran's hearing loss could be secondary to noise 
exposure in service and medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Consequently, 
the Board notes that this evidence is insufficient to show 
that the veteran's hearing loss is related to events incurred 
during active service.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced hearing loss to a compensable level within a year 
after his discharge from active duty.  Therefore, service 
connection for hearing loss cannot be established on a 
presumptive basis.

While the veteran may sincerely believe he has hearing loss 
as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


